Citation Nr: 0003832	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-050 11	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from July 1943 to February 1946, and November 
1952 to August 1969.  He died on July [redacted], 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was remanded by the Board for additional 
development in December 1997.  It is now returned to the 
Board for adjudication.  The only issue fully developed and 
certified for appellate review is the one on the title page.


FINDINGS OF FACT

1. The veteran had service in Vietnam.

2.  The veteran died July [redacted], 1994, at the age of 68, 
and the immediate cause of death was, according to the death 
certificate, metastatic carcinoma of the bladder.  
Alzheimer's Disease, and staphylococcus epidermis bacteremia 
are listed as other significant conditions on the death 
certificate as contributing to the death.  The death 
certificate indicates that the veteran died at home and that 
no autopsy was performed.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  Carcinoma of the bladder, may not be presumed to have 
been incurred as the result of exposure to herbicide agents 
used in Vietnam.

5.  Service medical records do not show the presence of 
cancer during service, nor is carcinoma demonstrated within 
one year following separation from service.

6.  There is no competent evidence submitted that implicates 
the veteran's service  with the carcinoma of the bladder that 
caused, or contributed to his death; service connection under 
provisions for Agent Orange exposure is not legally 
permissible.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.312  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death.  She asserts that the veteran 
was exposed to Agent Orange while serving in Vietnam.  This 
caused or substantially or materially contributed to the 
carcinoma of the bladder, the condition which led directly to 
his cause of death.  

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted.  
See Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit  v. Brown, 
5 Vet. App. 91, 93 (1993).  For a service-connected claim to 
be well grounded, there must be a medical diagnosis of 
current disability, lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the in-service injury or disease 
and current disability.  See Epps v. Brown, 9 Vet. App. 341, 
343- 44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  In Ramey v. Brown, 9 Vet. App. 40 (1996), 
the United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
applied these same three requirements for a well-grounded 
claim for service connection of a disability to a claim for 
service connection for death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A chronic disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1999) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1999) will be considered chronic under these provisions.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service in Vietnam, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also satisfied: chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e) (1999).  Where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Diseases not listed are considered not associated 
with exposure to Agent Orange.  See 64 Fed. Reg. 59232 
(1999).

In this case, the evidentiary assertions as to the claim of 
service connection for the cause of the veteran's death as a 
result of Agent Orange exposure in service, while presumed 
credible, are beyond the competence of the appellant, and are 
inherently incredible when viewed in the context of the total 
record.  

As noted in the Certificate of Death, the veteran died on 
July [redacted], 1994 at the age of 68 and that the immediate 
cause of death was metastatic carcinoma of the bladder. 
Alzheimer's Disease, and staphylococcus epidermis bacteremia 
are listed as other significant conditions on the death 
certificate as contributing to the death.  The death 
certificate indicates that the veteran died at home and that 
no autopsy was performed. 

At the time of death, service connection had not been 
established for any disorder, to include carcinoma of the 
bladder.  

As part of remand development, additional medical records 
were obtained, and the records were reviewed by a VA 
specialist.  The records reveal treatment for several 
disabilities, including bladder cancer.  The VA specialist 
noted that bladder cancer had caused death.  It appears from 
these records that the bladder was considered the primary 
cite of the cancer, with some metastatic activity to 
elsewhere in the body.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of cancer of the 
bladder, or cancer of any type.  The 1968 retirement 
examination report demonstrates a normal clinical evaluation.  
Bladder cancer was not noted within 1 year of service.

According to the death certificate, metastatic carcinoma of 
the bladder caused the veteran's death.  The bladder cancer 
from which the veteran suffered at the time of his death, as 
well as several other debilitating disorders, were not shown 
in service or for several years thereafter.  While it was 
conceded that the veteran was exposed to herbicides in 
service, there is no competent medical evidence on file that 
associates the cause of the veteran's death by bladder cancer 
with his period of service or any occurrence, including 
exposure to herbicides, therein.

Furthermore, there is also no competent medical opinion to 
the effect that cancer of the bladder was caused by or 
aggravated by his exposure to herbicides in Vietnam, or that 
herbicide exposure contributed to the cause of the veteran's 
death.

The appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability.  Her lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded  Grottveit  v. Brown, 5 Vet. 
App. 91, 93 (1993).  See also Barfield  v. Brown, 5 Vet. App. 
8, 9 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran was not service-connected for the 
primary causes of his death, metastatic carcinoma of the 
bladder.  The appellant has failed to submit any competent 
credible evidence linking the veteran's period of service to 
the cause or production of the fatal illnesses.  Since there 
is no competent, credible evidence of medical causality or 
contribution, the claim is not well grounded.  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  While the Board understands 
the appellant's position and belief on this matter, in the 
absence of some supporting documentation, the belief is not 
plausible within the legal context.  The appellant has not 
submitted competent medical evidence in support of the claim.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

While the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a not well 
grounded, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).  It is not shown nor 
contended that additional relevant evidence exists that would 
serve to well ground this claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, 7 Vet. App. 498 
(1995).  The result is the same.


ORDER

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for the cause of the 
veteran's death is denied.


		
      MICHAEL D. LYON
	Member, Board of Veterans' Appeals

 

